     Case 2:20-cv-00946-TLN-JDP Document 19 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MIGUEL SANCHEZ,                                    No. 2:20-cv-00946-TLN-JDP
12                       Plaintiff,
13           v.                                          ORDER
14    TAMARA TABER, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 18, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed December 18, 2020, are adopted in full; and

28          2. This action is DISMISSED without prejudice for failure to prosecute, failure to comply
                                                         1
     Case 2:20-cv-00946-TLN-JDP Document 19 Filed 01/15/21 Page 2 of 2


 1   with Court orders, and for failure to state a claim as set forth in the September 28, 2020 order.

 2   (See ECF No. 13.)

 3          3. The Clerk of Court is directed to close the case.

 4   DATED: January 14, 2021

 5

 6

 7

 8                                                            Troy L. Nunley
                                                              United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
